Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 12-20-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patents US 9,768,599 and US 10,608,421 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Restrepo et al. (2013/0257315) discloses “touch screen lighting control device provides a multitude of graphical user interface (GUI) displays at a touch screen and is capable of detecting location specific selections based on the GUI to determine control actions for lighting devices, fans and other electrical fixtures. The device includes a mounting strap configured to couple the device to an in-wall junction box, a touch screen, and a thin film transistor communicably coupled to the touch screen for displaying the different displays and receiving selections at the touch screen. A glass panel can also be positioned between the touch screen and the thin film transistor. The GUI presents an 

With respect to independent claim 12, the applicant argument is persuasive and the closest prior art reference Restrepo et al. (2013/0257315) discloses “touch screen lighting control device provides a multitude of graphical user interface (GUI) displays at a touch screen and is capable of detecting location specific selections based on the GUI to determine control actions for lighting devices, fans and other 

With respect to independent claim 19, the applicant argument is persuasive and the closest prior art reference Restrepo et al. (2013/0257315) discloses “touch screen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836